IN THE DISTRICT COURT OF APPEAL
                                 FIRST DISTRICT, STATE OF FLORIDA

SHORES OF PANAMA, INC., A        NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA CORPORATION,             FILE MOTION FOR REHEARING AND
CHARLES BRELAND, AN              DISPOSITION THEREOF IF FILED
INDIVIDUAL, THE CLUB AT
SHORES OF PANAMA, INC., A        CASE NO. 1D14-5032
FLORIDA CORPORATION,
SHORES BEACH SERVICES,
LLC, A FLORIDA LIMITED
LIABILITY COMPANY, SHORES
OF PANAMA RESTAURANT
HOLDINGS, LLC, A FLORIDA
LIMITED LIABILITY
COMPANY, AND BB
COMMUNICATIONS, LLC, A
FLORIDA LIMITED LIABILITY
COMPANY,

      Petitioners,

v.

PARK NATIONAL
CORPORATION, AN OHIO
BANKING CORPORATION,
VISION BANK, A DISSOLVED
FLORIDA BANKING
CORPORATION, AND SE
PROPERTY HOLDINGS, LLC,
AN OHIO LIMITED LIABILITY
COMPANY,

      Respondents.

___________________________/

Opinion filed January 9, 2015.
Petition for Writ of Prohibition -- Original Jurisdiction.

David H. Simmons, Daniel J. O'Malley, and Brett J. Miller of de Beaubien, Knight,
Simmons, Mantzaris & Neal, LLP, Orlando, for Petitioners.

Theodore R. Howell and Brian D. Leebrick of Barron & Redding, P.A., Panama
City, for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.




                                           2